 1   Katherine R. Siegfried, SBN 250558
     Law Office of Katherine Siegfried
 2   1939 Harrison St, Suite 120
     Oakland, CA 94612
 3   Ph: 510.465.0018 Fax: 510.217.3979
     Email: kat@siegfriedlegal.com
 4
     Attorney for Plaintiff, DAWN MARTIN
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8

 9
        DAWN MARTIN,
10
                 Plaintiff,                              CIVIL NO. 4:20-cv-7754-HSG
11
            v.                                          STIPULATION AND ORDER FOR A
12                                                      FOURTEEN (14) DAY EXTENSION OF
        ANDREW SAUL,                                    TIME FOR PLAINTIFF TO FILE HER
13      Commissioner of Social Security,                MOTION FOR SUMMARY JUDGMENT
14
                 Defendant
15

16

17
            IT IS HEREBY STIPULATED, between Plaintiff DAWN MARTIN and Defendant
18
     Commissioner of Social Security, through their respective counsel of record, that Plaintiff shall
19
     have an extension of time of fourteen (14) days to file Plaintiff’s Motion for Summary
20
     Judgement. The current due date is June 3, 2021. The new due date will be June 17, 2021. This
21
     stipulated extension of time is requested because Plaintiff’s counsel is a solo attorney who was
22   not the attorney of record prior to the district court case and needs additional time to review the
23   administrative record and draft her Motion. Plaintiff has had an unusually large number of CARs
24   filed recently for cases that were filed over a six month time frame because of the

25   Commissioner’s difficulties getting CARs filed in a timely manner as a result of the global
     pandemic.

                                  STIPULATION FOR ADDITIONAL TIME                                          1
                                            20-cv-7754-HSG
 1

 2

 3
     Date: May 29, 2021                KATHERINE SIEGFRIED
 4                                     Law Office of Katherine Siegfried, Esq.

 5                                     By:     /s/ Katherine Siegfried
                                              Katherine Siegfried
 6                                            Attorney for the Plaintiff
 7
     Date: May 29, 2021                       STEPHANIE HINDS
 8                                            Acting United States Attorney

 9
                                       By:    /s/ Jennifer Kenney (as authorized by email)
10                                            Jennifer Kenney
                                              Special Assistant United States Attorney
11                                            Attorney for Defendant
                                              (As authorized per email)
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          STIPULATION FOR ADDITIONAL TIME                                2
                                    20-cv-7754-HSG
 1

 2

 3

 4

 5                                       ORDER

 6   PURSUANT TO STIPULATION, PLAINTIFF’S REQUEST FOR ADDITIONAL TIME IS SO
     ORDERED.
 7

 8
                  6/2/2021
     Dated:________________________      _________________________________
 9
                                          Hon. HAYWOOD S. GILLIAM, JR.
                                          UNITED STATES JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                            STIPULATION FOR ADDITIONAL TIME                  3
                                      20-cv-7754-HSG
